On December 4,1995, the defendant was resentenced for the crime of Fraudulently Obtaining Dangerous Drugs (Felony). Wherefore, it is ordered, adjudged and decreed that the said Alan McFarland be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of three (3) years to run concurrently with the sentence received in criminal cause number DC 95-373. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 167 days. It is further ordered that additional special conditions shall apply as stated in the December 4, 1995 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
It is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal